 

EXHIBIT 10.2

 

 

ALLONGE AND AMENDMENT NO. THREE

TO REVOLVING CREDIT PROMISSORY NOTE

 

 

MAKER:                                           

TOR MINERALS INTERNATIONAL, INC.

 

 

ORIGINAL PRINCIPAL SUM:      

$2,000,000.00

 

 

DATE OF NOTE:                             

February 15, 2012

 

 

PAYEE:                                             

AMERICAN BANK, N.A.


 

            This is an amendment and allonge to the Promissory Note described
above, as previously amended or modified by Allonge and Amended No. One dated
May 15, 2013 and Allonge and Amendment No. Two dated August 1, 2014.  The said
Promissory Note is hereby amended as follows:

 

  (1) 

Maturity is extended to October 15, 2016.

   

 

  (2)

The interest rate prior to maturity is amended to be a variable rate which is
one percent (1%) per annum ABOVE THE REFERENCE RATE, with such variable rate to
change and be adjusted to reflect any change in such Reference Rate at the time
of any such change; provided, such variable rate shall never be less than 4.5%
per annum nor ever exceed the lesser of: (i) the maximum legal rate which may be
lawfully contracted for, charged or received hereon from time to time under
applicable law; or (ii) 17.5% per annum.

   

 

  (3)

Principal shall be due and payable on or before October 15, 2016 (the “maturity
date”).  Accrued interest shall be due and payable on a monthly basis commencing
June 15, 2015, and on the same day of each succeeding month thereafter, and at
maturity.

   

 

  (4)

The loan and Note, as extended, continues to be subject to and governed by a
Loan Agreement dated December 30, 2010, as amended.

 

            Except as so amended, and as such may have been previously amended,
said Promissory Note shall remain in full force and effect.

 

 

 

 

--------------------------------------------------------------------------------

 



 

 

            EXECUTED effective the 15th day of May, 2015.

 

NOTICE TO MAKER: THIS LOAN IS PAYABLE IN FULL ON THE MATURITY DATE.  YOU MUST
REPAY THE ENTIRE PRINCIPAL BALANCE OF THE LOAN AND UNPAID ACCRUED INTEREST THEN
DUE. THE PAYEE IS UNDER NO OBLIGATION TO REFINANCE THE LOAN AT THAT TIME. YOU
WILL THEREFORE BE REQUIRED TO MAKE PAYMENT OUT OF OTHER ASSETS YOU MAY OWN, OR
YOU WILL HAVE TO FIND A PAYEE WILLING TO LEND YOU THE MONEY AT PREVAILING MARKET
RATES, WHICH MAY BE CONSIDERABLY HIGHER OR LOWER THAN THE INTEREST RATE ON THIS
LOAN. IF YOU REFINANCE THIS LOAN AT MATURITY, YOU MAY HAVE TO PAY SOME OR ALL
CLOSING COSTS NORMALLY ASSOCIATED WITH A NEW LOAN EVEN IF YOU OBTAIN REFINANCING
FROM THE SAME PAYEE.

 

 

 

HOLDER:

 

MAKER:

AMERICAN BANK, N.A.

 

TOR MINERALS INTERNATIONAL, INC.

 

 

 

 

 

 

 

 

 

By:

PHILLIP J. RITLEY

 

By:

BARBARA RUSSELL

 

Phillip J. Ritley
Senior Lending Officer

 

 

Barbara Russell
Chief Financial Officer

 

 

 

 

 

 

May 26, 2015

 

 

May 26, 2015

 

Date

 

 

Date

 

 

 

 

 

 

 

 

 

2